657 So.2d 943 (1995)
Carmen TORRES, and the State of Florida, Department of Health and Rehabilitative Services, Appellants,
v.
Michael MARZELLI, Appellee.
No. 94-2399.
District Court of Appeal of Florida, Fourth District.
July 12, 1995.
Jean-Adel Connor, Sue-Ellen Kenny and Ross Baer of the Legal Aid Society of Palm Beach County, Inc., West Palm Beach, for appellants.
Gregory S. Burdick of Burdick, P.A., West Palm Beach, for appellee.
PER CURIAM.
This appeal is from a June 23, 1994, "order setting aside and clarifying/modifying custody and support provisions of amended agreed final judgment of paternity and support dated May 2, 1994." That order followed a hearing on the appellee's objection to and motion to set aside the May 2 judgment.
The trial court properly found that the May 2 judgment was not valid. It then modified the provisions in the May 2 judgment regarding custody, visitation, and child support. The Appellant argues that this modification was error because there was no petition to do so, no notice that it would be done, and no showing of a substantial change in circumstances warranting modification. We agree. See e.g., Leibowitz v. Leibowitz, 611 So.2d 629 (Fla. 4th DCA 1993).
Before the May 2 judgment, the trial court had entered an agreed amended final judgment dated March 12, to which appellant had objected. Because the May 2 judgment was correctly set aside, we remand for further proceedings to resolve the objections to the March 12 judgment.
REVERSED AND REMANDED.
GLICKSTEIN, STONE and WARNER, JJ., concur.